Faircloth, C. J.:
We are now confronted for the first time with the question whether previously docketed judgments take, by their priorities, according to the dates when *89docketed, the after acquired lands of (he judgment debtor, or whether they take pro rata, the after acquired lands cast by descent on the judgment debtor. The defendant Lewis contends that, as was the case under our former system, the lien when it attaches relates back to the day when the judgment was docketed. This is denied by the other defendants. It is conceded that the liens of the several judgments, on after acquired lands, attach eo instanti, and at the moment when the title vests in.the judgment debtor, also that the lien of each judgment attaches at the time it is docketed on all lands then owned by.the debtor. It will be observed that those liens arise from the docketing and priorities accordingly are established and not by any principle of relation. Neither the court nor counsel have been able to find any decided case on this question in any of the States except one in Oregon which will be referred to later. We are therefore to construe our Statute, Code, Sec. 435, according to its meaning and on general principles of reasoning. At common law no judgment, proprio vigore, was a lien upon laud. Under our former system when an execution issued and was levied upon land, the lien thereby acquired related to the teste of the execution, not by reason of any self-executing-force in thofi.fa. or the judgment proper, but by force of a statute, West, 2, which was enacted expressly to give the lien created by the levy a relation to the teste of the writ. The relation was not given upon any idea of rewarding the diligent creditor, but to take from the debtor the power to transfer his property to others and thus deprive the creditor of the fruit of his recovery. This reason does not now exist under our system, because the docketed judgment fixes the lien and the debtor cannot escape it, and if he sells thereafter the purchaser takes subject to the statutory lien of our Code, and the principle of relation is not *90necessary to protect the creditor. Cessante ratione cessat ipsa lex. Whilst this question was not presented in Sawyer v. Sawyer, 93 N. C., 321, this Court remarked: “this statutory legislation (Code, Sec. 435) must therefore, to no inconsiderable extent, dispense with many rules before in force, and especially that of relation of the execution to its teste, as unnecessary and inapplicable to the new procedure and practice.” We must then look to the act itself for its true intent. The Code no where directly or indirectly enacts the doctrine of relation except in Section 433, which declares that all judgments rendered in the Superior Court and docketed within ten days after the term “shall be held and deemed to have been rendered and docketed on the first day of said term.” So, the legislature did advert to the doctrine of relation, but failed to declare that it should prevail except in said Section 433, and its silence in all other sections affords a fair inference that it did not intend that it should prevail in Section 435. Exgoressio .unius exelusio alterius. Assuming that the legislature had power to give the lien a retroactive effect, as was done by Westminster 2, yet it has not done so and it would be some strain on the legal mind to say that a docketed judgment, even in effect, was a lien upon land during a period when the judgment debtor had no land. A lien cannot antedate its origin without statutory aid.
There seems to be no reason why priority should be allowed when the title to the land and the several liens occur at the same moment. There is no equitable ground on which to place it, because one judgment debt, in the eye of the law, is as just as any other and there is no natural justice in the proposition.
The Court in Creighton v Leeds, 9 Oregon, 215, under a similar statute and in a like case, held that the first docketed judgment had priority over the other judgments *91on after acquired lands and this is the only case yet found. The reasoning in that case is not satisfactory. It is put first on the ground that such is the meaning of the statute; secondly, that the debtor has an inchoate interest in his future acquisitions on. which thé judgment acts and is a lien, and likens it to the inchoate interest of a married woman in the future acquired lands of her husband during cover-ture. We fail to see any similarity. The proposition loses sight of the true reason why dower was allowed in such lands. It is true that the marriage contract is the initial point of her rights, but the reason is the ‘‘sustenance of the wife, and the nurture and education of the younger children,” and it was extended to future acquired lands in order to prevent the husband from defeating the object of the rule, which has no application to The Code, Section 435, as to judgments docketed before the estate falls in. The authorities quoted in the Oregon case do not support the conclusion, and are cited only to call attention to some supposed analogies under the former system. The contention in Kollock v. Jackson, 5 Ga., 153, was not between judgment creditors but between a judgment and a factor’s lien for goods and advances made to raise a crop, which factor’s lien arose subsequent to the rendition of the judgment, and it was held that the judgment had preference because of their act of Assembly of 1799 which declared that “all property of the party against whom a verdict shall be entered shall be bound from the signing of the first judgment.” This decision does not fit the present question. Our conclusion is that the proceeds of the land should be applied to the judgments pro rata.
Affirmed.